NOTE: This order is nonprecedential.


 muiteb ~tates ~ourt of §ppeals
     for !be jfeberal ~ircuit

OUTSIDE THE BOX INNOVATIONS, LLC (DOING
      BUSINESS AS UNION RICH USA),
             Plaintiff-Appellee,

                       and
    BONAKA LIMITED, BONAKA PLASTIC
      MANUFACTURING CO., LTD., AND
    UNION RICH PLASTIC FACTORY, LTD.,
       Counterclaim Defendants-Appellees,

                       and
 CHRISTOPHER URE, MATT WILLIAMS, TERRY
      KINSKEY, AND LYNN MARTINEAU,
           Counterclaim Defendants,

                        v.
           TRAVEL CADDY, INC.,
      Defendant/ Counterclaimant-Appellant.

                       and
ROOSTER PRODUCTS (DOING BUSINESS AS THE
           ROOSTER GROUP),
         Defendant / Counterclaimant.


                    2009-1171
OUTSIDE THE BOX   v. TRAVEL CADDY                     2

   Appeal from the United States District Court for the
Northern District of Georgia in case no. 1:05-CV-2482,
Senior Judge Orinda D. Evans.



 OUTSIDE THE BOX INNOVATIONS, LLC (DOING
       BUSINESS AS UNION RICH USA),
              Plaintiff-Appellant,

                            and
      BONAKA LIMITED, BONAKA PLASTIC
        MANUFACTURING CO., LTD., AND
      UNION RICH PLASTIC FACTORY, LTD.,
             Counterclaim Defendants,

                            and
  CHRISTOPHER URE, MATT WILLIAMS, TERRY
       KINSKEY, AND LYNN MARTINEAU,
            Counterclaim Defendants,

                             v.
                  TRAVEL CADDY, INC.,
                    Defendant-Appellee,

                            and
ROOSTER PRODUCTS (DOING BUSINESS AS THE
           ROOSTER GROUP),
              Defendant.


                         2009-1558
3                         OUTSIDE THE BOX v. TRAVEL CADDY

   Appeal from the United States District Court for the
Northern District of Georgia in case no. 1:05-CV-2482,
Senior Judge Orinda D. Evans.


                      ON MOTION


                       ORDER

    Outside the Box Innovations, LLC moves without op-
position to dismiss its appeal, 2009-1558. Travel Caddy,
Inc. moves without opposition for an extension of time,
until March 24,2011, to file its reply brief in 2009-1171.

    Upon consideration thereof,

    IT IS ORDERED THAT:

    (1) The motion to dismiss 2009-1558 is granted. Each
side shall bear its own costs in 2009-1558.

     (2) The revised official caption for 2009-1171     IS   re-
flected above.

    (3) Travel Caddy's motion for an extension of time is
granted.

                                   FOR THE COURT


    MAR 08 2011                   /s/ Jan Horbaly
       Date                       Jan Horbaly
                                  Clerk
cc: Robert Byer, Esq.
    Timothy P. Maloney, Esq.
    Jeffrey D. Mills, Esq.               U.S.   coUJ~~JPEALS FOIl
                                            THE FEDERAL CIRCUIT

                                                 MAR 08 lOll
                                                  JAN HORBAlY
                                                     CLERK
OUTSIDE THE BOX v. TRAVEL CADDY               4



s20


Issued As A Mandate (as to 2009-1558 only):

   MAR 08 2011